Citation Nr: 0821884	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  99-00 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from December 1981 to July 
1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a February 2006 decision remand, the Board remanded the case 
with to the two claims on appeal to the RO for further 
development.  In that decision, the Board also denied 
entitlement to service connection for a separate psychiatric 
disorder, post-traumatic stress disorder (PTSD).  Therefore, an 
issue of entitlement to service connection for a psychiatric 
disorder of PTSD is not before the Board on appeal.

In an August 2006 statement the veteran raised claims of (1) 
entitlement to an increased rating for residual left knee 
injury; and (2) entitlement to a total disability rating based 
upon individual unemployability (TDIU) due to service-connected 
disability.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
a psychiatric disorder other than PTSD was present in service; 
that a psychosis was manifested to a compensable degree within 
a year following separation from active duty; or that the 
veteran has any psychiatric disorder other than PTSD related to 
service or a service-connected disorder.

2.  Giving the veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether there is a 
current left ankle disorder related to service.




CONCLUSIONS OF LAW

1.  A psychiatric disorder other than PTSD was not incurred in 
or aggravated during military service, nor may a psychosis be 
presumed to have been so incurred; and a psychiatric disorder 
other than PTSD is not related to service or a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007). 

2.  The criteria for entitlement to service connection for a 
left ankle disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  

The VCAA duty to notify was satisfied by a letter sent to the 
veteran in October 2001, April 2005 and March 2006, which fully 
addressed all four notice elements.  The information contained 
in the letters informed the veteran of what evidence was 
required to substantiate a claim for service connection.  The 
veteran was also notified of his and VA's respective duties for 
obtaining evidence, and was asked to submit evidence and/or 
information in his possession to the agency of original 
jurisdiction (AOJ).  

The VCAA requires that a notice in accordance with 38 U.S.C. § 
5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits, even if the adjudication occurred prior 
to the enactment of the VCAA. See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119- 120 (2004).  
After VCAA compliant notice was provided, the appellant was 
then afforded an opportunity to respond.  He has described the 
basis for his claims in statements made.  Also, the claim was 
subsequently readjudicated and the veteran was provided an 
appropriate statement of the case and/or supplemental 
statements of the case.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA have 
been satisfied. Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Board finds that the veteran is not prejudiced by a decision at 
this time.  Any question of appropriate notice pursuant to 
Dingess is rendered moot by the denial of the claims decided 
below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim adjudication 
process as to notice provided after the initial decision; 
because thereafter, under the system of notice required and 
provided in the VA claim adjudication process, other forms of 
notice-such as contained in the rating decision, statement of 
the case, and supplemental statement of the case-provide the 
claimant with notice of law applicable to the specific claim on 
appeal.  Id.  The RO has provided the veteran such notice to 
his specific claims throughout the appeal in the respective 
statements of the case and supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record service medical records; and post-service VA and 
private medical records of treatment.  There is no indication 
that any other treatment records exist that should be requested 
and which have not already been requested, or that any 
pertinent evidence has not been received.  Also, the veteran 
was afforded appropriate VA examinations during the pendency of 
the claim on appeal.

For the forgoing reasons, the Board finds that VA has satisfied 
its duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2007); Pelegrini, supra; Quartuccio, 
supra; Dingess, supra.  Any error in the sequence of events or 
the content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In sum, 
the Board is satisfied that any procedural errors in the 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  Accordingly, the Board 
will address the merits of the claim.

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Certain chronic diseases, including psychoses and arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).  There is no medical evidence 
of any psychosis.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the evidence.  
38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that are observable through the senses.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 
5107 (West 2002).

The veteran maintains that he has a psychiatric disorder other 
than post-traumatic stress disorder, and a left ankle disorder, 
both of which he claims are due to service.  

A.  Psychiatric Disorder

Service medical records contain no evidence of any psychiatric 
complaints or objective findings of any symptomatology, except 
for complaints of malaise in February 1985.  At that time the 
treatment provider noted that this was associated with a low 
grade temperature, nausea, etcetera.  The provider made no 
assessment of a psychiatric disorder.

VA treatment records show that in March 1993 the veteran was 
seen for complaints of being depressed.  A medical certificate 
at that time contains an impression of possible depression.  VA 
treatment records include a June 1997 medical certificate, 
which contains an assessment of depression, noting that the 
veteran lost kids at birth three years before.  A VA psychiatry 
note in October 1997 contains an assessment of depression.  
Subsequent VA and private treatment records in the 1990s and 
2000s show treatment for psychiatric complaints, with 
assessments of psychiatric disorders including adjustment 
disorder with mixed anxious and depressive features; 
polysubstance abuse and alcohol abuse (in remission); 
depression; anxiety; insomnia; mixed affective disorder-
depression, anxiety.  

The report of a July 2005 VA examination shows that VA examined 
the veteran for his then claimed PTSD.  After examination the 
report contains diagnoses of chronic alcoholism continuous; 
depression, not otherwise specified; and polysubstance abuse in 
early remission.  The examiner determined that the veteran's 
psychiatric disorder did not meet criteria for a diagnosis of 
PTSD; and was not related to service.  

The examiner noted that VA treatment records from November 2004 
show that the treatment provider at that time made a point that 
the veteran's symptoms of depression may be exacerbated by his 
pain that was related to physical health issues.  In addressing 
this, the examiner noted that service medical records showed no 
mental health related notes.  Based on this fact and after 
considering the veteran's chronic polysubstance 
abuse/dependence history and the present examination findings, 
the examiner opined that he could not resolve the issue of 
service connection without resort to mere speculation.

In an April 2006 statement, a VA psychiatrist noted that the 
veteran suffered from a number service-connected and non-
service connected disabilities; that psychiatrist opined that 
the veteran suffered from symptoms suggestive of bipolar 
affective disorder that were exacerbated by his multiple 
medical problems and chronic pain.   

The report of a March 2007 VA psychiatric examination shows 
that the veteran reported that he had had difficulty finding 
work since service.  He reported  having chronic pain since 
1997 or 1998, which he treated with pain medication and street 
drugs.  He had had no work and felt depressed; and had had no 
meaningful relationships since service. 

After examination, the report contains an Axis I diagnosis of 
mood disorder, not otherwise specified; and polysubstance 
abuse, in remission.  Of note, on Axis IV, stressors were 
described as severe and due to social isolation and minimal 
employment.  The examiner attributed a recorded global 
assessment score of 32 to impaired daily functioning related to 
both physical condition and mood complaints.  

The examiner opined that, based on a review of the record and a 
previous examination, the veteran suffered symptoms of a mood 
disorder that were likely related to his substance use and 
physical complaints.  The examiner noted that the veteran's 
substance use accelerated after service in the face of 
difficulty obtaining steady employment.  The examiner opined 
that these post military service problems were the most likely 
basis of the veteran's social and occupational dysfunction.  
The examiner opined that the veteran's substance use and mood 
disorder were "less likely as not" caused by interpersonal 
distress while he was in service.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a psychiatric disorder.  In summary, 
there are no service medical records indicating any psychiatric 
symptoms in service associated with any current condition.  
While there is some notation of malaise, this was associated 
with a physical condition including fever and nausea.  Also, 
there was no evidence of a psychosis within the first year 
after service.  See 38 C.F.R. § 3.307, 3.309.

The first medical indication of any psychiatric condition was 
in a March 1993 medical certificate which contains an 
impression of "possible depression."  The first firm 
assessment of a psychiatric disorder-depression-is shown in a 
medical certificate in June 1997, approximately seven years 
after service.  Post-service medical records showing no 
indication until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Such evidence showing only possible depression in 
1993 and a firm assessment of a psychiatric disorder only in 
1997, to a large extent indicates probative evidence against 
there being a nexus with service.

Such evidence, along with the solid medical opinion against 
such nexus contained in the most recent VA examination, provide 
strong probative evidence against finding there is a nexus 
between any diagnosed psychiatric disorder and service.  There 
are no opinions that there is a relationship between any 
diagnosed psychiatric disorder and service.  Any opinions that 
there is a possible relationship is just that, a possible 
relationship; which does not constitute an opinion that there 
is a relationship.  Such is not probative evidence of a 
required nexus.  

While the veteran has attested as to his belief that his 
claimed psychiatric condition is related to service, he is a 
layman, and as such has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In summary, the claim for service connection for a psychiatric 
disorder other than PTSD must be denied.  After considering all 
the evidence, the preponderance of the evidence is against this 
claim.  In reaching this decision, the Board considered the 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Left Ankle Disorder
 
Service medical records show that the veteran was seen four 
times between early and late June 1983 for complaints of pain 
in the left ankle after twisting it.  On the initial visit the 
assessment was "muscle skeletal."  When seen almost two weeks 
later the assessment was strain and tendonitis.  When seen five 
days later the assessment was muscle skeletal pain.  When seen 
four days after that the assessment was old strain of the left 
foot.  The veteran was seen in February 1990 with complaints 
that his left foot was swollen.

VA treatment records in November 1996 show that the veteran was 
treated for complaints of pain in the left foot.  The veteran 
reported that this was due to an old injury in service and 
denied having had any new injury.  Diagnostic impressions 
during treatments that month included left foot pain and 
ligament pain; chronic left foot pain; and osteoarthritis left 
ankle.

The report of a January 1997 VA X-ray examination contains an 
impression of cortical disruption noted of the posterior 
malleolus on the left distal fibula of undetermined age.  

VA treatment records in January 1997 noted that a report of VA 
X-ray examination that month noted findings of an old healed 
fracture of the distal tibia.  The veteran was seen in February 
1997 when VA treatment providers diagnosed tarsal tunnel 
syndrome.  Another VA treatment record that month noted that X-
ray examination of the left foot showed cortical disruption 
post malleolus.

The report of an October 1998 VA examination shows that the 
veteran reported complaints of left ankle pain and swelling.  
After examination the report contains an impression of no 
evidence of old fracture injury to the left ankle.  The 
examiner stated that he was unable to find a report showing a 
radiologist's impression of old fracture deformity or the like.  
Based on this, the examiner opined that the likelihood that a 
non-displaced fracture of the ankle would lead to chronic 
disability is small.

Other treatment records in the late 1990s and 2000s show 
complaints of left foot pain, and contain impressions including 
tarsal tunnel syndrome.

The report of a March 2007 VA examination shows that the 
veteran reported that he sustained an injury to his left ankle 
in service, when he stepped on a small stone and twisted his 
left ankle while running.  He reported that since service he 
had had intermittent pain in the left ankle, especially after 
walking.  He reported a number of symptoms including pain (not 
on a daily basis), intermittent and mild stiffness, lack of 
endurance, with flare-ups with prolonged walking.  The  
diagnosis was chronic pain of the left ankle secondary to old 
injury to the ligaments and likely tendons of the left ankle.  
The examiner opined that it was as likely as not that the left 
ankle condition was related to the veteran's military service.

The Board has considered this opinion, and as discussed above, 
the overall medical history pertaining to the claimed left 
ankle disorder since service.  As indicated earlier, if the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board has assessed the credibility, probative value, and 
relative weight of each relevant item of evidence.  After doing 
so, and affording deference to the stated opinions from the VA 
examiners at the examinations discussed above, the Board finds 
that the evidence of record is at least in relative equipoise 
regarding the veteran's claim.  On resolving all reasonable 
doubt in the veteran's favor, the Board finds that a left ankle 
disorder was incurred in service. 38 U.S.C.A. § 5107.  In light 
of the foregoing, service connection for a left ankle disorder 
is warranted. 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for a psychiatric disorder, 
other than PTSD, is denied.

Entitlement to service connection for a left ankle disorder is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


